117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael Terril COOPER-BEY;  Charles White Williams-El,Plaintiffs-Appellants,v.Rusty ROGERSON;  Larry Hardy;  Calvin Yoder;  Elwin Colson,Defendants-Appellees.
No. 96-2474.
United States Court of Appeals, Eighth Circuit.
Submitted June 10, 1997Filed July 17, 1997

Before LOKEN and ROSS, Circuit Judges, and FENNER,* District Judge.
PER CURIAM.


1
Iowa inmates Michael Cooper-Bey and Charles Williams-El brought this § 1983 action seeking declaratory, equitable, and damage relief for alleged violations of their rights under the First and Fourteenth Amendments and the Religious Freedom Restoration Act, 42 U.S.C. §§ 2000bb et seq.  ("RFRA"). Defendants are four officials of the Iowa Medical Classification Center ("IMCC"), a facility that receives and classifies new inmates prior to their assignment to other Iowa prisons.  Plaintiffs claim that unique security measures adopted for inmates in IMCC's classification reception areas infringe their right to religious freedom as Moslem followers of the Moorish Science Temple of America.


2
Following a bench trial, the district court1 granted judgment in favor of all defendants, concluding that IMCC's restrictions on group worship do not violate plaintiffs' rights, and that the other challenged practices do not substantially burden the exercise of their beliefs.  Plaintiffs appeal the dismissal of their constitutional and RFRA claims.  The Supreme Court held RFRA unconstitutional in City of Boerne v. Flores, No. 95-2074, 1997 WL 345322 (U.S. Jun. 25, 1997).  We uphold dismissal of plaintiffs' constitutional claims for the reasons stated in the district court's April 30, 1996, Opinion.  Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  Rule 47B.


3
A true copy.



*
 The HONORABLE GARY A. FENNER, United States District Judge for the Western District of Missouri, sitting by designation


1
 The HONORABLE CELESTE F. BREMER, Chief United States Magistrate Judge for the Southern District of Iowa, to whom the case was assigned by consent of the parties.  See 28 U.S.C. § 636(c)